IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00394-CR

FREDERICK-WILLIAM: VAN HORN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                       From the County Court at Law No. 2
                               Ellis County, Texas
                           Trial Court No. WRIT 1001


                                       ORDER


       Frederick-William: Van Horn filed what could be considered as a motion for

rehearing on March 15, 2016. Before the Court could rule on that motion, Van Horn filed

a petition for discretionary review with the Court of Criminal Appeals. Our plenary

jurisdiction continues after a petition for review is filed in the Supreme Court, but there

is no corresponding rule for continuing jurisdiction in this Court after the filing of a

petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 19.2;
Vidales v. State, No. PD-0705-15, 2015 Tex. Crim. App. LEXIS 1056 (Tex. Crim. App. Oct.

7, 2015, publish). Because there is no rule which gives us plenary power to act after a

petition for discretionary review is filed, we have no jurisdiction to decide Van Horn’s

motion for rehearing. See id. Accordingly, Van Horn’s motion for rehearing filed on

March 15, 2016 is dismissed for want of jurisdiction.




                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed April 14, 2016




Van Horn v. State                                                                 Page 2